
	

113 HRES 724 IH: Recognizing the historical links and friendship between Scotland and the United States and respectfully supporting a truly democratic process.
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 724
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mr. Duncan of Tennessee (for himself and Mr. McIntyre) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the historical links and friendship between Scotland and the United States and
			 respectfully supporting a truly democratic process.
	
	
		Whereas the links between the people of the United States and the people of Scotland includes
			 three centuries of lineage, cultural, political, military, and economic
			 relations;
		Whereas Scotland has directly influenced the foundation of United States democracy, individual
			 freedom, self-representation, and to this day this legacy continues;
		Whereas Founding Father, Thomas Jefferson, embodied these Scottish Values and translated them into
			 the United States Declaration of Independence, reaffirming that millions
			 of people in the United States have Scottish roots and identify with their
			 Scottish ancestry, and Scottish people and culture have had a profound
			 effect on the United States throughout its history;
		Whereas under the devolution settlement, Scotland has achieved a degree of self-governance, but not
			 full self determination;
		Whereas in accordance with an agreement between the Governments of Scotland and the United Kingdom,
			 a referendum will be held in Scotland on September 18, 2014, on whether
			 Scotland should be an independent country; and
		Whereas, on June 5, 2014, President Barack Obama stated that the decision on independence is up to the people of Scotland: Now, therefore, be it
	
		That the House of Representatives—
			(1)believes that the future of Scotland can only be determined by the People of Scotland on September
			 18, 2014;
			(2)expresses support of the manner in which the independence debate is being conducted in a peaceful,
			 inclusive, and democratic way, and commends it as an example to the rest
			 of the world;
			(3)expresses deep friendship toward the Scottish people; and
			(4)believes that a strong and prosperous Scotland is important for United States national priorities.
			
